Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 06/04/2021.  These drawings are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with respect to claims 1 – 6, the cited prior art of record fails to disclose a method/device having a wave receiving box and hollow air compression pipe as specifically described in the independent claims, an air suction port and air discharge pipe as specifically described in the independent claims, a pressure return on-off valve and compressed air utilizer as specifically described in the independent claims, and further disclosing controlling the pressurized air with such components as specifically described in independent claim 1 and further disclosing having a water level detecting device functioning with the other mentioned devices as specifically described in independent claim 5 and further disclosing a wave height measuring device for controlling the pressurized as specifically described in independent claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. With respect to Testa et al, such system producing pressurized air from wave motion.  With respect to Tackett, such system producing pressurized air from wave motion in general terms.  Bui and Aikman produce pressurized from other type of devices/motion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

July 20, 2022